Argued March 15, 1927.
Appellant was convicted on an indictment charging her with keeping and maintaining a common bawdy *Page 405 
house and place for the practice of fornication (Act of March 31, 1860, P.L. 382, Sec. 43). The evidence was ample to sustain the conviction. In addition to testimony that the house bore the reputation of a bawdy house, (Com. v. Murr, 7 Pa. Super. 391,393; Com. v. Bunnell, 20 Pa. Super. 51, 53), there was evidence that the appellant had furnished one of the witnesses with a girl for the purpose of fornication, with whom he had gone upstairs to a bedroom and to whom he had paid money, some of which she turned over to appellant; and that this girl had subsequently solicited another witness to go upstairs with her; as well as other evidence of lewd conduct on the part of the women present in the house (Com. v. Butler,82 Pa. Super. 390, 391). It is immaterial that the witness Page testified that he had not committed fornication with the girl who took him upstairs. The appellant furnished him the place and opportunity to practice fornication, and was just as guilty of the crime charged in the indictment as if it had been committed.
Nor do we think there was any reversible error on the part of the court below in refusing to permit this witness, Page, to be asked what pay he was to get to go to Nanticoke, where appellant conducted her place. It was testified that he was a regular employee of the Tradesco Detective Agency in Scranton, and had been for five years, and that he had been sent to Nanticoke by his employer, Mr. Tradesco. Had the offer of proof been to show under what kind of contract the Tradesco Detective Agency had been engaged, the terms of the contract, who was to pay for their services, whether payment was contingent on the character of evidence secured, etc., it should have been admitted: Com. v. Farrell, 187 Pa. 408, 412, 423. But it is not apparent that a disclosure of the per diem wage which the detective agency paid its regular operatives would have *Page 406 
shed any light on the issue being tried, or shown more clearly the witness' interest or feeling in the prosecution. In any event we are satisfied that the ruling did the appellant no harm.
The assignments of error are overruled and the judgment is affirmed; and it is ordered that the appellant appear in the court below at such time as she may be there called and that she be by that court committed until she has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.